Opinion issued February 18, 2021




                                   In The

                           Court of Appeals
                                   For The

                       First District of Texas
                        ————————————
                           NO. 01-20-00796-CV
                        ———————————
  SCOTT K. SULLIVAN, M.D., FRANK J. DELLACROCE M.D., ST.
CHARLES SURGICAL HOSPITAL, LLC CENTER FOR RESTORATIVE
BREAST SURGERY, LLC, SIGMA DELTA BILLING, LLC, CERBERUS
    INSURANCE CORP., JANUS INSURANCE CORP., Appellants
                                     V.
POOLRE INSURANCE CORPORATION , STEPHEN FRIEDMAN, DANA
  MOORE, ROBERT L. SNYDER, II, JEFF CARLSON, STEWART A.
     FELDMAN, THE FELDMAN LAW FIRM, LLP, CAPSTONE
ASSOCIATED SERVICES (WYOMING), LP, CAPSTONE ASSOCIATED
 SERVICES LTD. AND CAPSTONE ISURANCE MANAGEMENT LTD.,
                        Appellees



                 On Appeal from the 113th District Court
                         Harris County, Texas
                   Trial Court Cause No. 2020-74685
                         MEMORANDUM OPINION

      Appellants have filed an unopposed motion to dismiss the appeal. See TEX.

R. APP. P. 10.3(a)(2), 42.1(a)(1). No opinion has issued. See TEX. R. APP. P.

42.1(c).

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1). We dismiss all other pending motions as moot.

                                PER CURIAM
Panel consists of Chief Justice Radack and Justices Kelly and Rivas-Molloy.




                                        2